ACCEPTED
                                                                                             03-15-00349-CV
                                                                                                     6340232
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         8/4/2015 8:52:14 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                  NO. 03-15-00349-CV

                                        In the                               FILED IN
                                                                      3rd COURT OF APPEALS
                                Third Court of Appeals                    AUSTIN, TEXAS
                                      Of Texas                        8/4/2015 8:52:14 AM
                                                                        JEFFREY D. KYLE
                                                                              Clerk

                          SHAMROCK PSYCHIATRIC, P.A.
                                                                    Appellants,
                                             V.

          TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                 KYLE JANEK, MD, EXECUTIVE COMM’R
               AND DOUGLAS WILSON, INSPECTOR GENERAL
                                                 Appellees,


           On appeal from the 126th District Court, Travis County, Texas
                         Cause NO. D-1-GV-14-001833


    FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

  Appellant asks the Court to extend the time to file Appellant’s Brief.

                                    A. Introduction

  1. Appellant is Shamrock Psychiatric, P.A..

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The appellees are not opposed to this motion.

                             B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule of

Appellate Procedure 38.6.
 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Brief
 Page 1 of 4
  5. The deadline to file the Brief is August 5, 2015.

  6. Appellant requests an additional 30 days to file its Brief, extending the time

until September 4, 2015.

 7.   Appellant requests this extension because intervening appellate briefs and

legal matters, including:

      a. Briefing and oral argument on the merits in Cause No. D-1-GN-14-2229,

Antoine Dental Center v. Texas Health and Human Services Commission and

Office of Inspector General, in the 200th District Court of Travis County, Texas;

      b. Merits hearing in SOAH Docket No. XXX-XX-XXXX, Texas Juvenile

Justice Department v. Curtis Jones, before the State Office of Administrative

hearings; and

      c. A change in the physical location of our law office which necessitated

several days without access to our server and computers.

  8. No previous extension has been requested or granted to extend the time to

file Appellant’s Brief.

                                       C. Prayer

  8. For these reasons, Appellant asks the Court to grant an extension of time to

file Brief until September 4, 2015.




 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Brief
 Page 2 of 4
                                          Respectfully Submitted,


                                          ___________________________
                                          Jason Ray
                                          State Bar No. 24000511
                                          RIGGS & RAY, P.C.
                                          506 West 14th Street
                                          Austin, Texas 78701
                                          (512) 457-9806 Telephone
                                          (512) 457-9066 Facsimile
                                          jray@r-alaw.com
                                          ATTORNEY FOR APPELLANT


                        CERTIFICATE OF CONFERENCE

      I communicated by email on August 3, 2015 with opposing counsel,

Eugene A. Clayborn and he advised that he does not oppose this motion.



                                          ___________________________
                                          Jason Ray




 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Brief
 Page 3 of 4
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on August 4, 2015 to the following:


Eugene A. Clayborn
Assistant Attorney General
Deputy Chief, Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 125548, Capitol Station
Austin, Texas 78711-2548
Eugene.clayborn@texasattorneygeneral.gov




                                          ___________________________
                                          Jason Ray




 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Brief
 Page 4 of 4